Citation Nr: 1417581	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the procedural history of the Veteran's claims of service connection for tinnitus is a lengthy one involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  The claim was most recently before the Board in September 2013, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claim of service connection for tinnitus, via a January 2014 supplemental statement of the case.  The matter was returned to the Board in March 2014.


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim of service connection for tinnitus via a letter dated in October 2008, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA outpatient treatment records and examination and opinion reports, and private medical evidence.  The Veteran elected to not have a hearing in his case.  

Further, in accordance with the Court's directive and the Board's previous remands, the Veteran was afforded a VA audiology examination in May 2013 to determine whether he had a current diagnosis of tinnitus and, if so, whether it was related to military service.  The VA audiologist provided a diagnosis of tinnitus but stated that she could not relate the Veteran's tinnitus to service without resort to speculation.  Thereafter, it was requested that she provide an addendum opinion that considered the Veteran's alleged continuity of symptoms and, if deemed necessary, included certain reasons for why she believed she was unable to provide the requested opinion.  As will be discussed in further detail below, the Board finds that the evidence developed on remand is adequate for evaluation purposes.  This is so because the examiner considered the lay contentions of the Veteran, opined against an association between the Veteran's tinnitus and service, and explained, with adequate detail, why she could not attribute the Veteran's tinnitus to service without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran's STRs are silent for complaints of tinnitus or related symptoms.  His separation examination report indicated that his ears were clinically evaluated as normal.  His post-service treatment records are similarly silent for complaints of tinnitus or related symptoms.  In August 2008, the Veteran claimed service connection for tinnitus.  He did not indicate the date of onset of his tinnitus nor provide any information regarding his symptoms of tinnitus or frequency or duration thereof.  

The Veteran was afforded a VA audiology examination in January 2009, the report of which noted that the Veteran did not indicate tinnitus.  Based on this evidence, the Board denied the Veteran's claim of service connection for tinnitus, which denial was appealed to the Court.  On appeal to the Court, the Veteran alleged that he had had a "high pitch[ed] humming/buzzing/hissing/ringing sound[] in [his] ears" since service.  Upon finding that the January 2009 VA examination report was not adequate for evaluation purposes, the matter was remanded to the Board and, in turn, to the agency of original jurisdiction (AOJ), for the Veteran to be afforded a VA examination for the specific purpose of determining whether he had a current diagnosis of tinnitus and, if so, whether the Veteran's tinnitus was related to military service.  The Veteran was afforded a VA examination in May 2013, during which he "reported tinnitus perceived in his head and sounding equivalent to bees buzzing and/or hissing," which he stated began after Vietnam combat, "subsequent to exposure to mortar fire missions."  The VA audiologist provided a diagnosis of tinnitus but stated that she could not relate the Veteran's tinnitus to service without resort to speculation.

As reasoning for her inability to link the Veteran's tinnitus to service, the audiologist explained that the only evidence of the Veteran's hearing acuity in service was upon enlistment, at which time his hearing was normal.  The audiologist further noted that review of the claims folder failed to reveal any complaints of tinnitus and indicated that threshold shifts could not be identified without evidence of the Veteran's hearing acuity post-enlistment.  Given certain inadequacies in the audiologist's opinion, the Board sought an addendum opinion from the audiologist who had performed the May 2013 examination.

In an October 2013 addendum, the audiologist opined that it was less likely than not that the Veteran's tinnitus was related to service, maintaining that it would be purely speculative to attribute the Veteran's tinnitus to military noise exposure.  The audiologist again stated that tinnitus has many known causes, noise exposure being one of them but also such things as hearing loss, head trauma, medications, and blood disorders.  The audiologist explained that, given the lack of records concerning the Veteran's hearing acuity in service documenting clinically significant threshold shifts to suggest noise exposure, combined with the fact that the Veteran's STRs contain no evidence of tinnitus, she was unable to determine whether the Veteran's tinnitus was incurred in service as a result of military noise exposure without resorting to speculation.

Here, as the Veteran has a diagnosis of tinnitus and the Board finds no reason to question his credibility in reporting acoustic trauma from exposure to mortar fire, the question is one of nexus.  See Davidson, supra.  As to the issue of nexus, the Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  Jones, supra.  In her October 2013 addendum opinion, not only did the VA audiologist conclude that it was less likely than not that the Veteran's tinnitus was related to service, she also explained why a positive nexus opinion would be purely speculative.  The audiologist pointed out that noise exposure was just one of many possible causes of tinnitus and essentially stated that absent evidence demonstrating the extent or severity of the Veteran's in-service noise exposure, such as evidence of significant threshold shifts in hearing acuity, there would be no basis upon which to conclude that the Veteran's tinnitus was attributable to noise exposure as opposed to some other potential cause without resorting to speculation.  Read as a whole, the Board finds that the audiologist's negative nexus opinion and explanation for why a positive opinion would be purely speculative is probative as to the central issue in this case.  Accordingly, based on the evidence of record, the Board finds that an award of service connection for tinnitus is not warranted as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

In finding that service connection for tinnitus is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  However, tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a).  Thus, although the Veteran has alleged experiencing a "humming/buzzing/hissing/ringing sound" in his ears since service, the recent holding in Walker, supra, would indicate that the nexus prong cannot be established based on a showing of chronicity or continuity of symptomatology.  See Walker, supra; 38 C.F.R. § 3.303(b).  Furthermore, given that the Veteran provided no information regarding the onset or continuity of tinnitus symptoms at the time that he first applied for benefits for such and did not assert experiencing such symptoms since service until his claim had been denied by the Board and was on appeal to the Court, the Board finds the Veteran's assertions to be incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In reaching the conclusion that the evidence fails to support a finding of service connection for tinnitus, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


